 

[***] Represents material information which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Prototype Agreement

 

This prototype agreement and related Schedules (the “Agreement”) is entered into
effective as of February 6, 2012 ("Effective Date") by and between Flux Power,
Inc. (“Flux”), with a principal place of business located at 2240 Auto Park Way
Escondido, CA 92029, and NACCO Materials Handling Group, Inc. (“NMHG”), with a
principal place of business located at 4000 N.E. Blue Lake Road Fairview OR
97024, hereinafter referred together as (“Parties”).

 

RECITALS

 

WHEREAS, Flux develops and supplies energy storage systems and products to the
market;

 

WHEREAS, NMHG develops and supplies electric forklift trucks and similar
applications to the marketplace;

 

WHEREAS, NMHG wishes to engage Flux to [***];

 

WHEREAS, NMHG wishes to engage Flux to [***]; and

 

WHERES, NMHG and Flux wish to memorialize a framework for the deliverables to be
provided and negotiate an agreement to govern distinct components of their
overall relationship.

 

NOW THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the parties agree to the following:

 

ARTICLE 1.0 DEFINITIONS

 

1.1“Background Technology” of a Party means all Intellectual Property that (a)
is (i) owned or licensed by such Party and (ii) is in existence in electronic or
written form on or prior to the effective date or (b) is developed, acquired, or
licensed by such Party after the effective date and relates to the Business of
NMHG or Flux ESS respectively.

 

1.2The “Business of NMHG” shall mean the business of designing, engineering,
manufacturing and selling materials handling equipment and components thereof,
including but not limited to lift trucks, warehouse lift trucks, counterbalanced
lift trucks and large capacity cargo and container handling lift trucks.

 

1.3“NMHG Products” means the materials handling equipment and components thereof
([***] and not including Flux ESS or Flux’s Background Technology), and further
including but not limited to lift trucks, warehouse lift trucks, counterbalanced
lift trucks and large capacity cargo and container handling lift trucks.

 

1.4[***]

 

1

 

 

1.5“Deliverables” means any physical deliverables specifically purchased by NMHG
in an applicable Schedule, [***] that Flux will deliver to NMHG during or at the
completion of the performance of each Schedule. Deliverables shall be provided
to NMHG in accordance with each Schedule and shall conform to the specifications
set forth therein;

 

1.6“Flux ESS” means Flux’s energy storage systems, technology, know-how and
related Intellectual Property and solutions to power vehicles, prototypes,
products and solutions including but not limited to lithium-ion battery cells,
battery balancing boards, battery control module, battery interconnects, power
distribution unit, DC/DC converter, software, firmware, enclosures and any
additional products directly related to Flux’s Background Technology and
specifically does not include NMHG’s Background Technology;

 

1.7“Intellectual Property” means all algorithms, apparatus, circuit designs and
assemblies, databases and data collections, designs, diagrams, documentation,
drawings, flow charts, formulae, ideas and inventions (whether or not patentable
or reduced to practice), know-how, materials, marketing and development plans,
marks (including brand names, product names, logos, and slogans), methods,
models, network configurations and architectures, procedures, processes,
protocols, schematics, software code (in any form including source code and
executable or object code), specifications, subroutines, techniques, tools,
uniform resource identifiers, user interfaces, web sites, works of authorship,
and other forms of technology and intellectual property.

 

1.8“Intellectual Property Rights” means worldwide common law and statutory
rights associated with (i) patents and patent applications; (ii) works of
authorship, including mask work rights, copyrights, copyright applications,
copyright registrations and "moral" rights; (iii) the protection of trade and
industrial secrets and confidential information; (iv) other proprietary rights
relating to intangible intellectual property (specifically including trademarks,
trade names and service marks); (v) analogous rights to those set forth above;
and (vi) divisions, continuations, renewals, reissuances and extensions of the
foregoing (as applicable) now existing or hereafter filed, issued or acquired.

 

1.9“PCR” means a mutual written agreement by Parties’ management of a change of
Deliverables using Flux’s project change request form.

 

1.10“NMHG’s Control Unit” means any software, firmware or hardware that controls
the operation of NMHG’s Products.

 

1.11“Schedule” means the exhibits to this agreement that further define the
Deliverables;

 

1.12[***]

 

ARTICLE 2.0 PERFORMANCE OF SERVICES

 

2.1Flux agrees to provide Deliverables for NMHG pursuant to the terms and
conditions set forth in this Agreement and each fully executed Schedule that
references this Agreement. At a minimum, Schedules shall include details of the
Deliverables, estimated dates the Deliverables should be made available and
estimated costs to NMHG of providing such Deliverables.

 

2.2Flux agrees to use best efforts to provide the Deliverables associated in
each Schedule. Unless agreed upon in a Schedule Flux shall not be penalized for
late Deliverables. In the event Deliverables are not met or in the event
Deliverables are late the Parties agree to negotiate a cure period in good
faith.

 

2.3When applicable NMHG shall use best efforts to assist Flux in providing
Deliverables, which may include but is not limited to access to NMHG’s
facilities, personnel, and NMHG Products.

 

2.4Parties agree that due to various reasons and often outside of the control of
Parties the scope, types and schedule of the Deliverables may change. Changes
requested by NMHG shall be made using PCR and are subject to additional fees and
costs.

 

2

 

 

ARTICLE 3.0 COSTS, INVOICING AND PAYMENTS

 

3.1Upon pre-approval, which shall not be unreasonably denied, NMHG agrees to
reimburse Flux for any out-of-pocket expenses incurred in the event travel is
required.



3.2NMHG shall pay Flux the fees set forth in an applicable Schedule in
accordance with the Schedule’s payment terms therein. In the case of fees due
not specifically identified in an applicable Schedule (i.e. travel expenses)
Flux shall provide a true and correct invoice to NMHG and NMHG agrees that all
fees shall be paid within thirty (30) days from the date of such invoice.

 

ARTICLE 4.0 CONFIDENTIALITY & INTELLECTUAL PROPERTY

 

4.1Each Party shall have and retain exclusive ownership of its Background
Technology, including any Intellectual Property Rights therein. All Intellectual
Property discovered, created or developed under, or in connection with, this
Agreement that directly relates to Flux’s ESS and Flux’s Background Technology
shall be and remain the sole property of Flux and its assigns. All Intellectual
Property discovered, created or developed under, or in connection with, this
Agreement that directly relates to NMHG Background Technology or the NMHG
Products shall be and remain the sole property of NMHG and its assigns. To the
extent that the Deliverables include [***], Flux hereby grants to NMHG the
irrevocable, perpetual, fully paid, non-exclusive, worldwide, right and license
to use, execute, sell, reproduce, display, perform, distribute copies of, and
prepare derivative works of [***].

 

This Agreement shall in no way limit Flux’s right to market, sell and obtain
Intellectual Property protection for Flux’s ESS or the Flux Background
Technology and Flux reserves the right to assert any claims based upon any
resulting legal protection of such Intellectual Property Rights. Nothing in this
Agreement or any Schedule shall be deemed to be a transfer or license by NMHG to
Flux of any NMHG Background Technology.

 

4.2Except as provided in this Agreement, neither party may use, reproduce,
distribute or disclose Confidential Information it receives from the other party
under this Agreement, without the prior written authorization of the disclosing
party. Each party must hold in confidence Confidential Information received from
the other party and must protect the confidentiality thereof with the same
degree of care that it exercises with respect to its own information of like
importance, but in no event less than reasonable care, for a period of (2) years
from the date of receipt of the Confidential Information). “Confidential
Information” shall mean information which if disclosed (i) in tangible form, is
clearly marked as "confidential" or "proprietary" at the time of disclosure, or
(ii) in intangible form (such as orally or visually), the disclosing party
identifies as "confidential" or "proprietary" at the time of disclosure to the
receiving party within thirty (30) days of disclosure. Notwithstanding the
foregoing marking requirements, the parties agree that technical information
regarding prototypes, Flux’s ESS and either party’s Background Technology shall
always be deemed and considered Confidential Information.

 

4.3During the term of this Agreement and for a period of two (2) years
thereafter, neither party shall without the prior written consent of the other
party, directly solicit any of the other party’s employees for employment;
provided, however, that the foregoing restriction shall not apply to a general
solicitation for application for employment made through advertising, web sites
or other mediums not involving the direct targeted solicitation of a specific
person.

 

3

 

 

ARTICLE 5.0 General

 

5.1Either party may terminate this Agreement and/or related Schedule for
convenience with a sixty (60) day written notice. In the event of termination
Flux shall use reasonable efforts to scale down any work on this Agreement or
related Schedule and provide an itemized invoice of all work performed and
expenses incurred up to the date of termination and NMHG agrees to pay said
invoice within thirty (30) days.

 

5.2With respect to disputes, the parties agree that in the event of any dispute
or difference arising out of or relating to this Agreement, except for breach in
NMHG’s lack of payment, the parties hereto shall use their best endeavors to
settle such disputes or differences. To this effect, they shall consult and
negotiate with each other, in good faith and understanding of their mutual
interest, to reach a just and equitable solution within a period of thirty (30)
days, and then the disputes or differences shall be finally settled by
arbitration administered by the American Arbitration Association. This Agreement
and all matters arising thereunder shall be governed by the laws of the state of
California applicable therein without giving effect to the rules respecting
conflict of law.

 

5.3A party is not liable under this Agreement for non-performance caused by
events or conditions beyond that party's control, if the party makes reasonable
efforts to perform.

 

5.4LIMITATION OF LIABILITY

 

EXCEPT AS EXPRESSLY SET FORTH ABOVE, NO OTHER WARRANTIES ARE EXPRESSED OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, AND FLUX EXPRESSLY DISCLAIMS ALL WARRANTIES
NOT EXPRESSLY STATED HEREIN. THE WORK PERFORMED UNDER THIS AGREEMENT IS FOR THE
PRODUCTION OF PROTOTYPE UNITS

 

IN NO EVENT SHALL FLUX BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF BUSINESS, REVENUE,
PROFITS, GOODWILL, USE, DATA OR OTHER ECONOMIC ADVANTAGE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT, WHETHER IN BREACH OF CONTRACT, BREACH OF WARRANTY OR
IN TORT, INCLUDING NEGLIGENCE, AND EVEN IF THAT PARTY HAS BEEN ADVISED IN
ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.

 

5.5Flux may assign or delegate portions or the entirety of the Deliverables to
3rd parties, subcontractors, contract manufacturers and consultants.

 

5.6Except for agreements relating to confidentiality, this Agreement constitutes
the entire agreement between NMGH and Flux with respect to the subject matter
hereof and shall bind Parties and their perspective parents, subsidiaries and
affiliates. Furthermore this Agreement supersedes all prior agreements,
understandings and proposals, whether written or oral. This Agreement may not be
amended or modified except by a writing signed by both parties. No oral
statement of any person will, in any manner or degree, modify or otherwise
effect the terms and provisions of this Agreement. Except for terms relating to
Intellectual Property Rights, the terms and conditions of a related Schedule
shall control if and when there is a conflict with any of the terms or
conditions of this Agreement.

 

4

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives and have made effective as of the Effective
Date.

 

Flux Power, Inc.   NACCO Materials Handling Group, Inc.       By: /s/ Craig
Miller   By: /s/ Rajiv K. Prasad           Name: Craig Miller   Name: Rajiv K.
Prasad           Title: VP, Director of Legal Affairs   Title: VP Global Product
Dev.           Date: 2/20/2012   Date: April 30, 2012

 



5

 